Appellant has filed an affidavit as to merits, as required by our order of April ninth. There is something to be said in favor of his contention. In addition, it appears that a proposed ease on appeal has been served, and that respondent has served amendments thereto. Motion denied on condition that appellant perfect his appeal, place the case on the May calendar and be ready for argument when reached; otherwise motion granted, with ten dollars costs. Present — Jenks, P. J., Burr, Thomas, Stapleton and Rich, JJ.